Case: 11-51224     Document: 00511879383         Page: 1     Date Filed: 06/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 7, 2012
                                     No. 11-51224
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

COURTNEY ROYAL, Vampsh Black Sheep League of Doom Gardamun Family
Circle Master Vampire High Priest,

                                                  Plaintiff-Appellant

v.

DAWN GROUNDS, Warden, Alfred D. Hughes Unit; CHARLES GRIFFIN, JR.,
Chaplain, Alfred D. Hughes Unit; ELLIS E. HUTCHISON, Chaplain, Alfred D.
Hughes Unit; NELSON WALLACE, Chaplain; BILL AERCE, also known as Bill
Pierce; ASSISTANT WARDEN DEVERY MOONEYHAM; ERVING JENSEN,
Investigator #3, Alfred D. Hughes Unit; LEE KUZENKA, Investigator #2, Alfred
D. Hughes Unit; BARRY MORAN, Assistant Regional Director; STEPHAN
FULLMAN, Lieutenant, Law Library Supervisor; RICK THALER, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, CORRECTIONAL
INSTITUTIONS DIVISION; BILLY PIERCE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CV-136


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51224    Document: 00511879383       Page: 2    Date Filed: 06/07/2012

                                   No. 11-51224

      Courtney Royal, Texas prisoner # 627058, moves this court for leave to
proceed in forma pauperis (IFP) in his appeal of the district court’s grant of
summary judgment for the defendants on his civil rights claims. By moving for
IFP status in this court, Royal is challenging the district court’s certification that
his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997); FED. R. APP. P. 24(a).
      Royal asserts, without further explanation, that he intends to raise on
appeal issues involving summary judgment; religious items, food diets, and
service; spirit advisor; black Bible; and “rugs, rode, [and] beads.” He does not
address the district court’s certification that his appeal was not taken in good
faith, nor does he address any of the district court’s reasons for its certification
decision. See Baugh, 117 F.3d at 202. Accordingly, his challenge to the district
court’s certification decision is deemed abandoned. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Additionally,
Royal has not shown that his appeal involves “legal points arguable on their
merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks and citation omitted). Royal’s motion for
leave to proceed IFP on appeal is DENIED, and his appeal is DISMISSED as
frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      This dismissal counts as a strike under 28 U.S.C. § 1915(g). See Adepegba
v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Royal is cautioned that if he
accumulates three strikes under § 1915(g), he will not be able to proceed IFP in
any civil action or appeal filed while he is incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).




                                          2